MANN, Chief Judge.
E. B. Malone Corporation sold bedding to Equipment Planners, Inc., a foreign corporation, for delivery to a motel in Seminole County owned by the appellants, who are residents of Orange County. A cause of action against Equipment Planners for breach of contract accrued in Polk County, the situs of this action. Additionally, foreclosure of a security interest in the property, now in Seminole County, is sought. The trial judge properly denied appellant’s motion to transfer the cause.
Fla.Stat. § 47.011 (1973) states:
“Actions shall be brought only in the county where the defendant resides, where the cause of action accrued, or where the property in litigation is located. This section shall not apply to actions against nonresidents.”
Fla.Stat. § 47.041 (1973) specifically provides that:
“Actions on several causes of action may be brought in any county where any of the causes of action arose. When two or more causes of action joined arose in different counties, venue may be laid in any of such counties, but the court may order separate trials if expedient.”
Cases in which venue is laid in a county other than that in which the cause of action accrued, thus giving rise to a claim of privilege on the part of defendants resident elsewhere in Florida, are inapplicable to the present case: Kauffman v. King, Fla.1956, 89 So.2d 24; Enfinger v. Baxley, Fla. 1957, 96 So.2d 538; cf. Bernhart v. Barrs, 1943, 152 Fla. 631, 12 So.2d 576.
Affirmed.
HOBSON and BOARDMAN, JJ., concur.